Citation Nr: 1614165	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to June 4, 2011, and greater than 30 percent thereafter, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from December 1998 to July 2008.  She also had additional unverified service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted, in pertinent part, the Veteran's claim of service connection for bilateral pes planus, assigning a zero percent (non-compensable) rating effective July 4, 2008.  This decision was issued as part of the Benefits Delivery at Discharge (BDD) program.  The Veteran disagreed with this decision in December 2008.  She perfected a timely appeal in February 2010.  Although the Veteran initially requested a Board hearing when she perfected a timely appeal in February 2010, her service representative subsequently withdrew this request in an October 2011 VA Form 646.  See 38 C.F.R. § 20.704 (2015).

The Board notes that jurisdiction over this claim was transferred permanently to the RO in Cleveland, Ohio, in July 2008.  Accordingly, and because the Veteran currently lives within the jurisdiction of the RO in Cleveland, Ohio, that facility retains jurisdiction in this appeal.

In an April 2011 rating action, the RO in Cleveland, Ohio, assigned a higher initial 10 percent rating effective July 4, 2008, for the Veteran's service-connected bilateral pes planus.  In a June 2011 rating action, the RO assigned a higher initial 30 percent rating effective June 4, 2011, for the Veteran's service-connected bilateral pes planus.  Because the initial ratings assigned to the Veteran's service-connected bilateral pes planus are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Cleveland, Ohio) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of her service-connected bilateral pes planus.  This examination occurred in September 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to additional compensation for dependents has been raised by the record in a July 2014 statement ("July 2014 dependency claim") but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes in this regard that it previously remanded a dependency claim to the AOJ in the August 2013 remand ("August 2013 dependency claim").  It appears that the Veteran subsequently gave birth to another minor child for whom she filed her July 2014 dependency claim.  It is not clear from a review of the record evidence whether the Veteran is being compensated appropriately for all of her dependents.  Therefore, the Board does not have jurisdiction over the Veteran's August 2013 dependency claim and her July 2014 dependency claim and both of these dependency claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The record evidence indicates that, prior to June 4, 2011, the Veteran's service-connected bilateral pes planus is manifested by, at worst, complaints of pain in both feet and arches which were relieved by using orthotics. 

2.  The record evidence indicates that, since June 4, 2011, the Veteran's service-connected bilateral pes planus is manifested by, at worst, accentuated pain on use of the feet, symptoms relieved by orthotics, marked deformity and marked pronation of the left foot improved by orthotics, and bi-annual visits to her podiatrist.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent prior to June 4, 2011, and greater than 30 percent thereafter, for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for bilateral pes planus is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for bilateral pes planus, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for bilateral pes planus, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of her service-connected bilateral pes planus.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Board acknowledges in this regard that, in boilerplate language included in a March 2016 appellate brief, the Veteran's service representative essentially contended that the most recent VA examination of record was too old to adjudicate the currently appealed claim and this claim should be remanded again to schedule another examination.  The Board also acknowledges that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Court has held that the "mere passage of time" does not render an old examination inadequate, however.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As discussed below, the VA examinations currently of record are adequate to adjudicate the currently appealed claim.  As also discussed below, the objective evidence does not indicate that the symptomatology attributable to the Veteran's service-connected bilateral pes planus has worsened since the September 2013 VA examination (the most recent VA examination of record) such that a remand for another examination is in order.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Finally, the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").  Thus, the Board finds that there is no prejudice to the Veteran in adjudicating her higher initial rating claim for bilateral pes planus on the merits in this decision.  See Bernard , 4 Vet. App. at 394.  And VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim for Bilateral Pes Planus

The Veteran essentially contends that her service-connected bilateral pes planus has been severely disabling throughout the appeal period.  She also essentially contends that the symptomatology attributable to this disability has not changed since she was discharged from active service.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected bilateral pes planus currently is evaluated as 10 percent disabling effective July 4, 2008, and as 30 percent disabling effective June 4, 2011, under 38 C.F.R. § 4.71a, DC 5276 (acquired flatfoot).  See 38 C.F.R. § 4.71a, DC 5276 (2015).  A 10 percent rating is assigned under DC 5276 for moderate flatfoot (or pes planus) with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  A 30 percent rating is assigned for severe bilateral flatfoot (or pes planus) with objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling of use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral flatfoot (or pes planus) with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent prior to June 4, 2011, and greater than 30 percent thereafter, for bilateral pes planus.  The Veteran contends that her service-connected bilateral pes planus is more disabling than initially evaluated.  The record evidence does not support her assertions.  It shows instead that, prior to June 4, 2011, the Veteran's service-connected bilateral pes planus is manifested by, at worst, complaints of pain in both feet and arches which were relieved by using orthotics.  The Veteran's service treatment records show that, at her enlistment physical examination in August 1998, prior to her entry on to active service in December 1998, she denied all relevant pre-service medical history.  Clinical evaluation showed mild asymptomatic pes planus.  At her separation physical examination in May 2008, the Veteran reported an in-service history of pes planus which the in-service examiner attributed to foot pain while running.

On VA general medical examination in May 2008, the Veteran's complaints included right foot pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described her right foot pain as soreness and discomfort to the inner aspect of the foot while doing specific activities.  Physical examination showed bilateral pes planus, right foot greater than left foot.  The assessment included bilateral pes planus.

On private outpatient treatment in September 3, 2008, the Veteran's complaints included pain on palpation of the left foot.  Objective examination showed mild edema with associated callus and pain on palpation of the medial hallux bilaterally.  The Veteran was advised to resume wearing orthotics whenever weight-bearing.

On September 22, 2008, the Veteran reported that her foot pain and edema were "greatly improved since [she] began wearing new custom orthotics whenever [weight-bearing]."  Objective examination showed no edema "and only very mild, residual callus, [and] pain on palpation plantar medial hallux" bilaterally.  The assessment included that the Veteran was "responding well to custom orthotic therapy alone."  The Veteran was advised to continue wearing orthotics whenever weight-bearing.  New orthotics would be considered "if pain recurs."

In September 2009, the Veteran's complaints included bilateral foot pain.  "The [Veteran] has utilized orthotics in the past and would like a new pair."  Her foot pain had been present for 8 years.  She described it as "an aching type pain" and rated it as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed "mild pain with evaluation of the medial ankle.  Dysfunctional posterior tibial tendon and valgus deformity of the calcaneus."  The assessment included pes planus with hammertoes.

In October 2009, the Veteran was issued "functional orthotic devices."  The private clinician stated, "Their purpose is to mechanically control the heel and arch and to decrease the stress and strain associated with the [Veteran's] biomechanical fault."

In December 2009, the Veteran complained of persistent foot pain despite the use of orthotics.  Objective examination showed mild pain in the posterior tibial tendon and a dysfunctional tendon present.  The assessment included pes planus.  The Veteran's orthotics were adjusted.

In February 2010, the Veteran complained of increasing right foot pain.  "The [Veteran] is doing well but she has had an increased discomfort during the past few weeks."  Objective examination showed pain along the peroneal tendon and dorsal arch area and mild pain with stressed inversion of the ankle joint.  The assessment included pes planus.

The Veteran's orthotics were refurbished and adjusted by a private clinician in March 2010 and reissued to her.

In April 2010, the Veteran reported that she was "doing better with her orthotics and states that she has no pain today.  She occasionally gets some aching in her feet."  Objective examination showed no pain in the foot or on range of motion testing, a developing flatfoot deformity, and dysfunctional posterior tibial tendon.  The Veteran was advised to continue wearing her orthotics.  "The problem is resolving."

In July 2010, the Veteran complained of arch pain which she rated as 7/10 on a pain scale.  The Veteran reported that her orthotics worked in her dress shoes but she still experienced some aching when wearing tennis shoes.  Objective examination showed moderate severe flatfoot deformity.

In October 2010, the Veteran's complaints included continued bilateral foot pain "despite wearing her orthotics fulltime."  Objective examination showed pain in the medial arch, moderate flatfoot deformity, and pain in the posterior tibial tendon.  

The evidence shows that, prior to June 4, 2011, the Veteran's service-connected bilateral pes planus was manifested by, at worst, complaints of pain in both feet and arches which were relieved by using orthotics.  The Board acknowledges that the Veteran complained of foot and arch pain on repeated outpatient treatment visits during this time period.  It appears that the Veteran's private treating clinician adjusted her orthotics on several occasions, reducing her complaints of pain, and issued her new orthotics, also reducing her pain.  The record evidence does not indicate that the Veteran experienced at least severe bilateral pes planus (i.e., a 30 percent rating under DC 5276) such that an initial rating greater than 10 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5276 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an initial rating greater than 10 percent prior to June 4, 2011, for her service-connected bilateral pes planus.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to June 4, 2011, for bilateral pes planus are not met.

The Veteran also is not entitled to an initial rating greater than 30 percent effective June 4, 2011, for bilateral pes planus.  The Board recognizes that VA examination on June 4, 2011, showed worsening symptomatology attributable to the Veteran's service-connected bilateral pes planus.  Despite the Veteran's assertions to the contrary, the evidence does not support finding that she experienced pronounced bilateral pes planus (i.e., a 50 percent rating under DC 5276) such that an initial rating greater than 30 percent is warranted for this time period.  Id.  The record evidence shows instead that, since June 4, 2011, the Veteran's service-connected bilateral pes planus is manifested by, at worst, accentuated pain on use of the feet, symptoms relieved by orthotics, marked deformity and marked pronation of the left foot improved by orthotics, and bi-annual visits to her podiatrist.  For example, on VA examination on June 4, 2011, the Veteran complained of bilateral foot pain "with prolonged standing and walking," and fatigue and soreness at the end of the day.  She wore orthotics.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran did a lot of standing and walking in her job as a social worker which aggravated her feet.  Physical examination of the right foot showed tenderness of the medial arch area, flattening, and callus formation at the plantar aspect of the heel.  Physical examination of the left foot showed flattening and tenderness of the medial arch area extending in to the plantar aspect of the heel and some callus formation.  X-rays of the feet were normal.  The diagnosis was bilateral pes planus.

On private outpatient treatment on November 11, 2011, the Veteran complained of 5 days of severe left foot pain.  "She has a very difficult time walking."  She rated her left foot pain as between 6-10/10 on a pain scale.  She wore orthotics "with no improvement."  Objective examination showed pain in the Achilles tendon, pain with dorsiflexion of the foot, pain along the peroneal tendons and posterior tibial tendon.  The Veteran was issued an ankle brace for her left lower extremity.

On November 18, 2011, the Veteran reported "she is doing much better, at least 75% improvement utilizing the ankle brace."  Her pain was down to a 3/10 on a pain scale.  Objective examination showed only mild pain in the peroneal tendon, lateral foot, and posterior tibial tendon.  The Veteran was advised to continue wearing her left ankle brace.

On VA flatfoot (pes planus) Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran complained of pain when wearing regular shoes (without inserts) or flatfooted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed bilateral foot pain accentuated on use, no pain on manipulation of the feet, no indication of swelling on use, no characteristic calluses or any calluses caused by flatfeet, symptoms relieved by orthotics, no extreme tenderness of the plantar surfaces of the feet, decreased longitudinal arch height on weight-bearing in both feet, objective evidence of marked deformity of the left foot, marked pronation of the left foot which was improved by orthotic shoes or appliances, the weight-bearing line fell over or was medial to the great toes in both feet, no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran used bilateral rigid molded sole arch supports and inserts constantly for ambulation.  X-rays showed only tiny heel spurs and no traumatic arthritis.  The Veteran was able to maintain normal ambulation wearing her orthotics.  The diagnosis was bilateral pes planus.

In an October 2013 letter, J.C., Jr., D.P.M., the Veteran's treating podiatrist, stated that the Veteran had a history of a painful pes planus deformity and had been treated with custom orthotics and an ankle brace.  Dr. J.C. also stated:

[The Veteran] does wear her orthotics on a daily basis which has helped relieve some of her discomfort.  [The Veteran's] foot deformity has been a progressive problem over the past 4 years and her deformity has become worse.  Her prognosis is fair as long as she continues to wear her orthotics and brace as needed.  [The Veteran] is seen twice per year for her foot conditions.

Although the Board acknowledges that, since June 4, 2011, the Veteran experiences severe bilateral pes planus (i.e., a 30 percent rating under DC 5276), the evidence does not suggest that she experiences pronounced bilateral pes planus as is required for a higher initial rating for this time period.  See 38 C.F.R. § 4.71a, DC 5276 (2015).  The Veteran's complaints of increased left foot and ankle pain noted on outpatient treatment since June 2011 appear to have been compensated for by her use of a left ankle brace as noted on subsequent outpatient treatment visits.  The VA examiner specifically noted at the Veteran's most recent VA examination in September 2013 that she did not experience marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement of the Achilles tendon (i.e., what is required for a 50 percent rating under DC 5276).  Id.  This examiner also noted that the Veteran wore orthotics to relieve her bilateral foot pain which suggests persuasively that the Veteran's service-connected bilateral pes planus is improved by using orthotics.  The Board also acknowledges that, as Dr. J.C. concluded in October 2013, the symptomatology attributable to the Veteran's service-connected bilateral pes planus has worsened in recent years.  It appears that the worsening symptomatology is compensated adequately by the staged initial ratings currently assigned for this disability before and after June 4, 2011, however.  More importantly, Dr. J.C. noted in October 2013 that the Veteran's daily use of orthotics relieved some of her bilateral foot pain.  This finding is consistent with what the VA examiner found on VA flatfoot DBQ conducted in September 2013, approximately 1 month earlier.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an initial rating greater than 30 percent since June 4, 2011, for her service-connected bilateral pes planus.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent effective June 4, 2011, for bilateral pes planus are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected bilateral pes planus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected bilateral pes planus are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral pes planus throughout the appeal period.  This is especially true because the 10 percent rating assigned for the Veteran's bilateral pes planus effective July 4, 2008, contemplates mild disability and the 30 percent rating assigned effective June 4, 2011, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran is a VA social worker and has worked for VA throughout the appeal period.  The September 2013 VA examiner specifically found that the Veteran's service-connected bilateral pes planus did not interfere with her job duties and she had normal ambulation wearing her orthotics.  The record evidence also does not show that the Veteran was hospitalized for treatment of her service-connected bilateral pes planus at any time during the appeal period.  The record evidence does not otherwise indicate that the symptomatology associated with the Veteran's service-connected disabilities, individually or collectively, is not contemplated within the relevant rating criteria found in the Rating Schedule such that she is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent prior to June 4, 2011, and greater than 30 percent thereafter, for bilateral pes planus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


